    Case 3:20-cv-00044-JPG Document 4 Filed 05/08/20 Page 1 of 1 Page ID #41



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANNY E. BAXTER,

                Plaintiff,

        v.                                                     Civil No. 20-cv-44-JPG
                                                            Criminal No. 16-cr-40010-JPG
 UNITED STATES OF AMERICA,

                Defendant.


                                              JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Danny E. Baxter’s motion to

vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is denied, that judgment is

entered in favor of respondent United States of America and against petitioner Danny E. Baxter, and

that this case is dismissed with prejudice.



DATED: May 8, 2020                             MARGARET M. ROBERTIE, Clerk of Court

                                               s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
